Exhibit 23.2 Norman T. Reynolds Law Firm 3262 Westheimer Road, Suite 234 Houston, Texas 77098 Telephone (713) 503-9411 Telecopier (713) 456-2509 August 17, 2011 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re:American Restaurant Concepts, Inc. – Form S-8 Gentlemen: We have acted as special counsel to American Restaurant Concepts, Inc., a Florida corporation (the “Company”), in connection with its Registration Statement on Form S-8 relating to the registration of 8,500,000 shares of its common stock, par value $0.01 per share, which are issuable pursuant to the American Restaurant Concepts, Inc. 2011 Stock Incentive Plan. We hereby consent to all references to our firm included in this Registration Statement, including the opinion of legality. Very truly yours, /s/ Norman T. Reynolds Law Firm
